Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 03/18/2020. By this application,
Claims 1-23 are pending.

Information Disclosure Statement
The IDS filed on 03/18/2020 is considered and initialed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-2, 9-11, 18-19, and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over BYUN (US 2017/0147246), in view of Post et al. (US 2012/0047409, hereafter Post), and in view of Alrod et al. (US 10,871,910, hereafter Alrod)
	With respect to independent claim 1, BYUN recites
A memory system comprising: (abstract; fig. 1)
at least one nonvolatile memory device; and (disclosing the nonvolatile memory device #150 (para 0045; para 0007)) 
a controller configured to control the at least one nonvolatile memory device, (disclosing a controller #130 which controls the memory device #150 (para 0041), which may be a nonvolatile memory device (para 0045))
wherein the at least one nonvolatile memory device includes at least one super block (paras 0008 and 0017) including a plurality of way-interleaving-capable memory blocks, (the disclosure of the controller interleaves the meta segments when storing the meta segments into the memory blocks in the super block (para 0139; see also para 0155) and the disclosure of “the meta segments may be stored alternately and regularly between the two or more memory blocks of the super memory block” suggests that the memory blocks may be considered as the plurality of way-interleaving-capable memory blocks (0139; see also fig. 12 and relevant texts))
wherein each of memory cells in the way-interleaving-capable memory blocks operates in a first mode to store N-bit data, (disclosing a block of the memory blocks, 
wherein the controller generates a modified super block by replacing at least one bad block among the plurality of way interleaving-capable memory blocks in the at least one super block with a spare block and (disclosing organizing the memory device #150 into a plurality of super memory blocks #1250, #1260, and #1270 (para 0041; fig. 12 and relevant texts). Disclosing the management unit performs bad block management on the bad memory blocks included in the super memory blocks, including moving data from a bad memory block to a new memory block considered as a spare block (para 0056). That suggests that in the normal course of operation, the bad memory block is replaced by the new memory block allocated to the super memory block; and that means the controller modifies the super memory block allocating the new memory block to the super memory block. The new memory block may be considered as a healthy block) 
sets each of memory cells in the spare block to operate in a mode to store data. (from the rejection above, in the normal course of operation, the new block must be operated in some mode to store data)
BYUN recites
a spare block is a healthy block
sets each of memory cells in the spare block to operate in a mode to store data.
But the BYUN does not explicitly recite
a spare block is a non-way-interleaving-capable spare block 
sets each of memory cells in the non-way-interleaving-capable spare block to operate in a mode to store data
However, Alrod discloses a method for classifying MLC blocks of a memory array into healthy and unhealthy blocks (col. 5, lines 6-29; and col. 8, lines 28-49), comprising writing random data to the healthy blocks using a non-interleaved scheme; and writing sequence data 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the super block of BYUN, to include the healthy block of Alrod. Therefore, the combination discloses a spare block is a non-way-interleaving-capable spare block; and therefore, disclosing generates a modified super block by replacing at least one bad block among the plurality of way interleaving-capable memory blocks in the at least one super block with a non-way-interleaving-capable spare block to the super block; and sets each of memory cells in the non-way-interleaving-capable spare block to operate in a mode to store data. The person of ordinary skill in the art would have been motivated to apply the modification for storing frequently accessed and small data in healthy and non-way-interleaving-capable block; and thereby, improved data access speed and reliability (col. 10, lines 18-34; col. 2, lines 58-67 and col. 3, lines 1-15)
The combination of BYUN and Alrod recites
sets each of memory cells in the non-way-interleaving-capable spare block to operate in a mode to store data
But the combination of BYUN and Alrod does not explicitly recite
sets each of memory cells in the non-way-interleaving-capable spare block to operate in a second mode to store M-bit data, wherein N is a natural number of 2 or more and M is a natural number less than N
However, Post discloses a method for dynamic super block, comprising setting the dynamic super block from operating in the original mode to a different mode (para 0071). When operating in the original mode, which is an MLC mode, the memory cells of the dynamic super block store 2-bit data; and when operating in the different mode, which is a SLC mode or a second mode, the memory cells store 1-bit data. Thus, this method is analogous to what has been done by the combination of BYUN and Alrod.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for operation the super block of the combination of BYUN and Alrod, to include the method for operating the dynamic super block of Post. Therefore, the combination discloses sets each of memory cells in the non-way-interleaving-capable spare block to operate in a second mode to store M-bit data, wherein N is a natural number of 2 or more and M is a natural number less than N. The person of ordinary skill in the art would have been motivated to apply the modification for providing the technique for modifying an MLC block to operate as an SLC block; and thereby, improving reliability and high endurance of the super block (Post, para 0071))

With respect to claim 2, BYUN recites
The memory system of claim 1, wherein the plurality of way-interleaving-capable memory blocks in the super block are included in the same nonvolatile memory device. 

With respect to claim 9, BYUN recites
The memory system of claim 1, wherein the plurality of way-interleaving-capable memory blocks in the super block are included in different planes, respectively, and (disclosing the memory device including plural memory dies each including plural planes each including plural memory blocks (para 0008; see also para 0138)) simultaneously accessed. (disclosing simultaneously stores data into the super memory block (para 0139)) 

With respect to claim 10, BYUN recites
An operating method of a memory system (abstract) which includes at least one nonvolatile memory device and a controller configured to is control the at least one nonvolatile memory device, the method comprising: (similar rejection for claim 1 is applied, mutatis mutandis, to claim 10)
detecting, by the controller, at least one bad block in at least one super block including a plurality of way-interleaving-capable memory blocks; generating, by the controller, a modified super block by replacing the at least one bad block with a non-way-interleaving-capable spare block; and setting each of the memory cells in the way-interleaving-capable memory blocks to operate in a first mode to store N-bit data, and setting each of the memory cells in the non-way-interleaving-capable spare block to operate in a second mode to store M-bit data, wherein N is a natural number of 2 or more and M is a natural number less than N. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 10)

With respect to claim 11, BYUN recites
The method of claim 10, wherein the plurality of way-interleaving-capable memory blocks in the super block are included in the same nonvolatile memory device. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 11)

With respect to claim 18, BYUN recites
The method of claim 10, wherein the plurality of way interleaving-capable memory blocks included in the super block are included in different planes, respectively, and simultaneously accessed. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 18)

With respect to independent claim 19, BYUN recites
An operating method of a controller which controls a nonvolatile memory device, the method comprising: (abstract and para 0045)
generating a modified super block including way-interleaving-capable memory blocks and at least one non-way-interleaving-capable memory block; setting memory cells in the way-interleaving-capable memory blocks to store N-bit data; and setting memory cells in the at least one non-way-interleaving-capable memory block to store M-bit data, wherein N is a natural number of 2 or more and M is a natural number less than N. (similar rejection for claim 1 is applied, mutates mutandis, to claim 1)

With respect to claim 22, BYUN recites
The method of claim 19, wherein the way-interleaving-capable memory blocks in the super block are included in different planes, respectively, and simultaneously accessed. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 22)

Claims 3 and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over BYUN (US 2017/0147246), in view of Post et al. (US 2012/0047409, hereafter Post), and in view of Alrod et al. (US 10,871,910, hereafter Alrod), as applied to claims 1 and 12 above, in view of Sankaranarayanan et al. (US 2015/0199149, hereafter Sanka)
With respect to claim 3, BYUN recites
The memory system of claim 1, wherein the plurality of way-interleaving-capable memory blocks in the super block are included in one of the nonvolatile memory devices. (disclosing the memory system comprises one or more memory devices #150 (para 0007), and according to the rejection for claim 1, the plurality of way-interleaving-capable memory blocks in the super block are included in at least of the nonvolatile memory devices. 
BYUN recites
the plurality of way-interleaving-capable memory blocks in the super block are included in one of the nonvolatile memory devices
But BYUN does not explicitly recite
the plurality of way-interleaving-capable memory blocks in the super block are included in different nonvolatile memory devices, respectively

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for super memory blocks of the combination of BYUN, Post, and Alrod, to include the method for super-blocks of Sanka. Therefore, the combination discloses the plurality of way-interleaving-capable memory blocks in the super block are included in different nonvolatile memory devices, respectively. The person of ordinary skill in the art would have been motivated to apply the modification for enabling a high volume of data movement across the nonvolatile memory devices (Sanka, para 0018))

With respect to claim 12, BYUN recites
The method of claim 10, wherein the plurality of way-interleaving-capable memory blocks in the super block are included in different nonvolatile memory devices, respectively. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 12)

Claims 4 and 13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over BYUN (US 2017/0147246), in view of Post et al. (US 2012/0047409, hereafter Post), and in view of Alrod et al. (US 10,871,910, hereafter Alrod), as applied to claims 1 and 10 above, in view of Moon et al. (US 2014/0369124, hereafter Moon)
With respect to claim 4, BYUN recites
The memory system of claim 1, wherein the controller generates the modified super block when a way-interleaving-capable spare block is present in the at least one nonvolatile memory device. (according to the rejection for claim 1, BYUN discloses generating a modified super memory block by replacing the bad block with a new memory block (para 0056)
The combination of HYUN and Post recites
a way-interleaving-capable spare block is present in the at least one nonvolatile memory device
But the combination of HYUN and Post does not explicitly recite
a way-interleaving-capable spare block is not present in the at least one nonvolatile memory device
However, Moon discloses a method for operating a nonvolatile memory device using a super block unit (abstract and para 0374), comprising in response to a case when a free block is not present when writing data, the lazy erase operation is performed (para 0403). Thus, this method is analogous to what has been done by the combination of HYUN and Post.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for super memory blocks of BYUN, to include the method for operating memory device of Moon. Therefore, the combination discloses the controller generates the modified super block when a way-interleaving-capable spare block is not present in the at least one nonvolatile memory device. 

With respect to claim 13, BYUN recites
The method of claim 10, wherein the generating of the modified super block includes generating the modified super block is when a way-interleaving-capable spare block is not present in the at least one nonvolatile memory device. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 13)

Claims 5, 14, and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over BYUN (US 2017/0147246), in view of Post et al. (US 2012/0047409, hereafter Post), and in view of Alrod et al. (US 10,871,910, hereafter Alrod), as applied to claims 1, 10, and 19 above, in view of Manasse et al. (US 2015/0378821, hereafter Manasse)
	With respect to claim 5, the combination of BYUN, Post, and Alrod recites
The memory system of claim 1, wherein the non-way interleaving-capable spare block having memory cells set to the second mode stores data having N/M times a data size to be stored in the way-interleaving-capable memory blocks having memory cells which operate in the first mode. (the rejection for claim 1, the combination of BYUN, Post, and Alrod discloses the non-way interleaving capable spare block having memory cells set to the second mode storing data having a size. 
The combination of BYUN, Post, and Alrod recites
the non-way interleaving-capable spare block having memory cells set to the second mode stores data having a data size 
But the combination of BYUN, Post, and Alrod does not explicitly recite
a data size is of any size
However, Manasse discloses a method for using spare blocks for storing data, comprising selecting a spare block of any designated sizes; and that suggests that the method may adjust the size of the spare block to accommodate any data size (para 0031). Thus, this method is analogous to what has been done by the combination of BYUN, Post, and Alrod.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for super memory blocks of the combination, to include the method for spare blocks of Manasse. Therefore, the new memory block of BYUN may be modified to have a size such that it may store any data of any size; and therefore, the combination discloses the non-way interleaving-capable spare block having memory cells set to the second mode stores data having N/M times a data size to be stored in the way-interleaving-capable memory blocks having memory cells which operate in the first mode. The person of ordinary skill in the art would have been motivated to apply the modification for providing non-way interleaving-capable spare block, which offering high speed access according to the SLC characteristics, while providing large storage capacity to accommodate large data (Alrod, col. 2, lines 58-67 and col. 3, lines 1-2))

With respect to claim 14, BYUN recites
The method of claim 10, wherein the non-way interleaving-capable spare block set to the second mode stores data having N/M times a data size to be stored in the plurality of way-interleaving-capable memory blocks having memory cells which operate in the first mode. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 14)

With respect to claim 20, BYUN recites
The method of claim 19, wherein the non-way interleaving-capable memory block stores data having N/M times a data size to be stored in the way-interleaving-capable memory blocks. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 20)

Claims 6-7 and 15-16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over BYUN (US 2017/0147246), in view of Post et al. (US 2012/0047409, hereafter Post), and in view of Alrod et al. (US 10,871,910, hereafter Alrod), as applied to claims 1 and 10 above, in view of Kuang et al. (US 2016/0041760, hereafter Kuang)
	With respect to claim 6, the combination of BYUN and Post recites
The memory system of claim 1, wherein the controller stores metadata includes information of a set operation mode of memory blocks in the modified super block. (according to the rejection for claim 1, the combination discloses the memory cells of each block of the super block operates in one of the first mode and the second mode; and that suggests that the controller may store metadata about the information of the first mode and second mode. The first mode or the second mode is considered as a set operation mode.
the combination of BYUN and Post recites
metadata includes information of a set operation mode of memory blocks 
But the combination of BYUN and Post does not explicitly recite
metadata includes information of a set operation mode in flags of memory blocks
However, Kuang discloses “this metadata may comprise 1 bit per block in a metadata data structure that can be set to one of two states. In one state, the bit indicates that the corresponding block is in a MLC mode of operation, whereas in the other state, the bit indicates that the corresponding block is in an SLC mode of operation” (para 0071); and therefore, each bit may be considered as a flag, representing a set operation mode, of corresponding block. Thus, this method is analogous to what has been done by the combination of BYUN and Post.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for super memory blocks of the combination of BYUN and Post, to include the method for setting operation mode of Kuang. Therefore, the combination discloses the controller stores information of a set operation mode in flags of memory blocks in the modified super block. The person of ordinary skill in the art would have been motivated to apply the modification for providing a switching technique to control operation mode of a memory block in response to the operating characteristics of the block; and thereby, improved performance of memory device (Kuang, para 0006))

	With respect to claim 7, the combination of BYUN and Kuang recites
The memory system of claim 6, wherein the controller controls the nonvolatile memory device such that the memory blocks in the modified super block operate in the first mode or the second mode based on the flags in performing a command received from a host.  

With respect to claim 15, BYUN recites
The method of claim 10, wherein the setting of the memory cells in the non-way-interleaving-capable spare block to operate in the second mode includes storing information of a set operation mode in flags of memory blocks in the modified super block. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 15)

With respect to claim 16, BYUN recites
The method of claim 15, further comprising controlling the nonvolatile memory device such that the memory blocks in the modified super block operate in the first mode or the second mode based on the flags in performing a command received from a host. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 16)

Claims 8, 17, and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over BYUN (US 2017/0147246), in view of Post et al. (US 2012/0047409, hereafter Post), and in view of Alrod et al. (US 10,871,910, hereafter Alrod), as applied to claims 1, 10, and 19 above, in view of Kashyap et al. (US 2019/0354478, hereafter Kashyap), and in view of Sharon et al. (US 2017/0097869, hereafter Sharon)

The memory system of claim 1, wherein, in the first mode, each of the memory cells in the plurality of way-interleaving-capable memory blocks operates as any of a multi-level cell (MLC), a triple-level cell (TLC), and (para 0059) a multi-level cell, and
wherein, in the second mode, each of the memory cells in the non-way-interleaving-capable spare block operates as any of a single-level cell (SLC), the MLC, and the TLC.
BYUN recites
in the first mode, each of the memory cells in the plurality of way-interleaving-capable memory blocks operates as a multi-level cell
But BYUN does not explicitly recite
in the first mode, each of the memory cells in the plurality of way-interleaving-capable memory blocks operates as a quad-level cell (QLC)
However, Kashyap discloses writing interleaved data to memory blocks (abstract), including MLC, TLC, and QLC; and it is noted that sometimes “the term "MLC" is used herein to refer to flash memory cells that store two or more bits per cell” (para 0059), analogous to what has been done by BYUN.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for super memory blocks of BYUN, to include the method for way-interleaving-capable memory blocks of Kashyap. Therefore, the combination discloses in the first mode, each of the memory cells in the plurality of way-interleaving-capable memory blocks operates as a quad-level cell (QLC); and therefore, disclosing in the first mode, each of the memory cells in the plurality of way-interleaving-
BYUN recites
each of the memory cells in the non-way-interleaving-capable spare block operates as a single-level cell (SLC)
But BYUN does not explicitly recite
each of the memory cells in the non-way-interleaving-capable spare block operates as any of a single-level cell (SLC), the MLC, and the TLC
However, Sharon discloses a method for storing data in groups of storage elements in a storage device using an interleaving process (para 0001; fig. 1 and relevant texts). A group of the groups of storage elements may comprise SLC, MLC, or TLC (para 0021). Thus, this method is analogous to what has been done by BYUN.  
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for super memory blocks of the combination of BYUN and Post, to include the method for non-way-interleaving-capable spare blocks of Sharon. Therefore, the combination discloses each of the memory cells in the non-way-interleaving-capable spare block operates as any of a single-level cell (SLC), the MLC, and the TLC. The person of ordinary skill in the art would have been motivated to apply the modification for providing different storage capacities and speeds; and thereby, improved performance of computing devices (Sharon, para 0053))

	With respect to claim 17, BYUN recites
The method of claim 10, wherein, in the first mode, each of the memory cells in the plurality of way-interleaving-capable memory blocks operates as any of a multi-level cell (MLC), a triple-level cell (TLC), and a quad-level cell (QLC), and wherein, in the second mode, each of the memory cells in the non-way-interleaving-capable spare block operates as any of a single-level cell (SLC), the MLC, and the TLC. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 8)

With respect to claim 21, BYUN recites
The method of claim 19, wherein the memory cells set to store the N-bit data operate as at least one of a multi-level cell (MLC), a triple-level cell (TLC), and a quad-level cell (QLC), and wherein the memory cells set to store the M-bit data operate as any of a single-level cell (SLC), the MLC, and the TLC. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 21)

Claim 23 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over BYUN (US 2017/0147246), in view of Post et al. (US 2012/0047409, hereafter Post), and in view of Alrod et al. (US 10,871,910, hereafter Alrod), and further in view of Manasse et al. (US 2015/0378821, hereafter Manasse)
With respect to independent claim 23, BYUN recites
A memory system comprising: (memory system #110 (para 00460))
a nonvolatile storage device including a non-way-interleaving-capable spare block and a super block having plural way-interleaving-capable memory blocks; and a controller configured to: modify the super block by replacing a bad block therein with the non-way-interleaving-capable spare block to generate a modified super block; and control the nonvolatile storage device to perform an operation on the modified super block, wherein each memory cell within the way-interleaving-capable memory block is capable of storing N-bit data and each cell within the non-way-interleaving-capable spare block is capable of storing M-bit is data, where N and M are each natural numbers and M is less than N; and wherein a number of memory cells within the non-way interleaving-capable spare block is N/M times greater than the number of memory cells within the plural way-interleaving-capable memory blocks. (similar rejection for claims 5 and 1 are applied, mutatis mutandis, to claim 23)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/







/RYAN BERTRAM/Primary Examiner, Art Unit 2137